t c summary opinion united_states tax_court keith and dinah m freese petitioners v commissioner of internal revenue respondent docket no 29452-07s filed date keith and dinah m freese pro sese lisa r woods for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issue for decision is whether petitioners’ gambling activity qualifies as a trade_or_business unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue background some of the facts have been stipulated and are so found petitioners resided in minnesota over the years including petitioners have been employed full time as employees--petitioner dinah freese in a paper manufacturing plant and petitioner keith freese as a cabinetmaker petitioner keith freese was also self-employed as a cabinetmaker conducting that activity out of his home and garage in because of health problems that prevented petitioners from participating in outdoor recreational activities petitioners began gambling together at a casino on an indian_reservation petitioners gambled one or two evenings a week and only on slot machines petitioners gambled with cash that they either brought with them from home or obtained at the casino by writing personal checks or by withdrawing cash from an atm petitioners did not keep a log of the cash gambled or the time spent gambling petitioners did not maintain a separate bank account did not maintain books_and_records and did not otherwise keep track of their gambling income and expenses petitioners did not maintain any meaningful records relating to their gambling activity each time each petitioner won a slot machine jackpot of dollar_figure or more petitioners received from the casino a record thereof on form w-2g certain gambling winnings and petitioners did keep copies of these forms petitioners occasionally used player cards given to them by the casino which if inserted into slot machines enabled the casino to keep track of petitioners’ gambling activity petitioners however did not consistently use the player cards when they gambled because petitioners believed that using player cards enabled the casino to skew against them the winning odds on the slot machines casino printouts in evidence showing petitioners’ gambling activity for are incomplete and do not accurately reflect all of petitioners’ gambling activity as indicated petitioners kept no record of the amount of cash they put into slot machines and there are no records available of petitioners’ slot machine winnings in amounts less that dollar_figure for which petitioners did not use player cards petitioners state that their gambling activity every year is pretty much a wash on their federal_income_tax returns for through petitioners did not treat themselves as professional gamblers and they did not report their gambling income and expenses as a trade_or_business on a schedule c profit or loss from business rather petitioners reported income relating to their gambling activity as other income on the first page of their federal_income_tax returns and they reported gambling expenses on schedule a itemized_deductions to prepare their federal and state_income_tax returns however petitioners hired jerome marshik jerome a tax_return_preparer and certified_public_accountant who practices in minnesota in connection with the preparation of petitioners’ federal_income_tax return jerome did not ask for and petitioners did not provide jerome any casino records or other underlying records relating to their gambling activity jerome asked for and petitioners provided him only an estimated total dollar amount for their slot machine jackpots of dollar_figure or more as reflected on the forms w-2g which petitioners received from the casino jerome did not ask for and petitioners did not provide him any amount for slot machine gambling income not involving jackpots of dollar_figure or more with regard to gambling expenses jerome asked for and petitioners gave him only an estimated total dollar amount for their gambling expenses petitioners calculated that amount by adding up the checks they wrote to the casino in for cash and their atm cash withdrawals the total expense amount petitioners gave to jerome did not include cash that petitioners brought with them from home and played at the slot machines jerome advised petitioners that to avoid the cap on the deduction of gambling expenses that would apply if gambling expenses were reported on a schedule a petitioners could report their gambling activity as that of a trade_or_business petitioners’ federal_income_tax return as filed with respondent reported petitioners’ gambling activity on two schedules c one for each petitioner on her schedule c for dinah freese reported gambling income of dollar_figure gambling expenses of dollar_figure and a net_income of dollar_figure jerome marshik also erroneously advised petitioners that he should not attend the trial herein because he would not be allowed to testify relying on that erroneous advice petitioners did not ask jerome to attend the trial and to be a witness on his schedule c keith freese reported gambling income of dollar_figure gambling expenses of dollar_figure and a net_loss of dollar_figure during respondent’s audit petitioners requested and obtained from the casino a list of slot machine jackpots petitioners won during and petitioners provided that list to respondent on audit respondent determined that each petitioner’s gambling activity did not rise to the level of a trade_or_business and respondent moved petitioners’ gambling income from the schedules c to other income and petitioners’ gambling expenses to a schedule a and respondent disallowed any gambling expenses greater than petitioners’ gambling income discussion petitioners’ gambling activity in clearly did not qualify as a trade_or_business petitioners did not gamble with continuity and regularity petitioners regarded their gambling activity as recreation they shared and petitioners did not expect to earn a profit from gambling petitioners did not maintain books_and_records relating to their gambling activity they did not conduct their gambling activity in a businesslike manner see 480_us_23 sec_1_183-2 income_tax regs petitioners’ gambling activity did not rise to the level of a trade_or_business and petitioners are not allowed to deduct gambling expenses in excess of gambling income we sustain respondent’s adjustments to petitioners’ gambling income and expenses decision will be entered for respondent
